SHEBELL, P.J.A.D.,
concurring in part and dissenting in part.
I am convinced that the emotional distress claim of the mother satisfies all of the requirements of our case law and that it was for the jury to determine whether or not there was proximate cause between Dr. Brown’s negligence and the emotional distress inflicted on the mother. Defendant, Dr. Brown, was advised at approximately 12:30 a.m. that Willyonna Greene, the ten year old daugh*386ter of Geraldine, had developed a rapid respiratory rate and that her vital signs had dramatically worsened. In fact, the nurse related that she observed what she thought was hyperventilating by the daughter. It, therefore, is obvious that a reasonable jury may infer that the respiratory rate was so rapid as to be noticeable by a lay person.
Dr. Bruce Phillips, plaintiffs medical expert, made it clear that Dr. Brown deviated from accepted medical standards by failing to examine the young girl and that, if the doctor had conducted an examination, immediate action surely would have been taken to administer oxygen to the child. Dr. Brown, however, did the opposite and deprived the child of oxygen by approving the inappropriate procedure of having her breathe in a bag. Certainly, a jury could conclude that if the child had been given oxygen, the mother would not have suffered the emotional distress of having to observe her child, unable to breathe, continue to suffer from lack of oxygen while left unattended by a physician, who instead of assisting sat down and started eating.
This factual scenario, if accepted by the jury, clearly satisfies the “substantial factor” and “proximate causation” requirements of Lanzet v. Greenberg, 126 N.J. 168, 189, 594 A.2d 1309 (1991) and Scafidi v. Seiler, 119 N.J. 93, 108-09, 574 A.2d 398 (1990). It is beyond question that a mother who takes her young child to a medical facility where they are negligently denied medical services and where the child is subjected to a physician’s malpractice may be significantly impacted by that malpractice, in fact, the mother may be so impacted that a reasonable jury may determine, based upon its common experience, that the mother would immediately connect the malpractice to the patient’s continued suffering and distress, thereby satisfying the elements required for allowing the mother emotional distress damages. See Frame v. Kothari, 115 N.J. 638, 649, 560 A.2d 675 (1989).
There is no reason to assume that a jury cannot distinguish between the emotional distress caused by the mother’s observation *387of those events and the emotional distress caused by the death of the child, which in this ease, I agree, was insufficiently connected by the expert to Dr. Brown’s malpractice because of the almost inevitable fatal course of the illness. See Gendek v. Poblete, 139 N.J. 291, 300-03, 654 A.2d 970 (1995). In short, here, it does not follow that proof that the malpractice caused the child’s death is an indispensable element of the mother’s claim for emotional distress, as the majority appears to conclude.
Therefore, I concur with the majority opinion that the issue of proximate cause with respect to the wrongful death was properly withheld from the jury. However, I dissent with respect to its conclusion that, as a result of this shortcoming in the proofs, the mother’s claim for emotional distress must fail.